Present:    All the Justices

VIRGINIA MARINE RESOURCES COMMISSION
                                              OPINION BY
v.     Record No. 130239             JUSTICE LEROY F. MILLETTE, JR.
                                            April 17, 2014
CHINCOTEAGUE INN, ET AL.


               FROM THE COURT OF APPEALS OF VIRGINIA

       In this appeal we consider whether the Court of Appeals

erred in holding that the Virginia Marine Resources Commission

lacked authority under Virginia law to regulate the expansion

of the Chincoteague Inn's restaurant operations onto a floating

platform secured alongside its building and situated partially

over state-owned subaqueous bottomland.

                        I.   Facts and Proceedings

A.     Relevant Facts

       The Chincoteague Inn is a restaurant that sits adjacent to

the Chincoteague Channel in the town of Chincoteague, Virginia.

In late April and early May 2010, the Inn lashed together two

steel barges, held the barges in place, and connected those

barges to the Inn by way of a gangway to create a floating

platform.   Later, in June 2010, the Inn removed one of those

barges and the floating platform was resituated alongside the

Inn.   The Inn intended to keep the floating platform positioned

alongside its building to be used as part of the Inn's
restaurant sitting and dining area for approximately four

months until September 2010.

     The Inn's plans were interrupted when an unidentified

competitor complained to the Virginia Marine Resources

Commission that the Inn had added a "large floating platform"

alongside the Inn's building structure.      On June 11, Commission

staff member George H. Badger followed up on this tip and

conducted an onsite inspection.       Mr. Badger ascertained that,

while a portion of the floating platform was situated above a

man-made boat basin, a 54-foot long by 13.6-foot wide portion

of the floating platform was situated above state-owned

subaqueous bottomland.

     Based on Mr. Badger's determination that a portion of the

floating platform was situated over state-owned subaqueous

bottomland, the Commission concluded that it had jurisdiction

over that portion of the platform.      Further, the Commission

categorized this 54-foot by 13.6-foot portion of the floating

platform as unauthorized and requiring removal.      The Commission

notified the Inn of this determination by a written Notice to

Comply and demanded immediate removal of the unauthorized

portion within 10 days.   The Notice further warned the Inn that

failure to comply would result in the matter being placed

before the full Commission for an enforcement action, and that

monetary penalties may be imposed.


                                  2
     The Inn, through its manager Raymond Britton, responded to

the Commission's letter by submitting a joint permit

application that requested an after-the-fact permit for the

entire floating platform.   The Commission, believing it

inappropriate to act upon this application while a violation

was ongoing, sent a letter to the Inn that again demanded

removal of the unauthorized portion of the platform.   On June

28, the Commission undertook another site inspection and found

that the 54-foot by 13.6-foot portion of the floating platform

had not been removed.

B.   Relevant Proceedings

     The full Commission heard the enforcement action against

the Inn, voted in favor of the enforcement request, and found

that the 54-foot by 13.6-foot portion of the floating structure

constituted an unlawful use of state-owned submerged lands

pursuant to Code § 28.2-1203.   The Commission directed removal

of that portion of the floating platform within 10 days.

     The Inn timely appealed the Commission's decision to the

Circuit Court of Accomack County pursuant to Code § 2.2-4026,

Rule 2A:2, and Rule 2A:4.   The Inn challenged the Commission's

decision on three points: (1) that the Commission failed to

make express findings of fact required to allow a court to

review an agency's actions, (2) that the Commission failed to

make findings of fact based on the required substantiality of


                                3
the evidence, and (3) that the Commission lacked jurisdiction

over the floating platform under Virginia state law, and that

federal maritime law governed the floating platform.

     The circuit court focused on this third argument to

dispose of the case.   In a final decree, the circuit court

found that the floating platform was a "vessel" and that the

Commission lacked jurisdiction to require removal of the

floating platform.   The final decree was unclear about whether

this decision rested upon a determination that Virginia state

law does not authorize the Commission to exercise jurisdiction

over the floating platform, or upon a determination that

federal maritime law preempts any such Virginia state law.     The

circuit court then set aside the Commission's decision,

dismissed with prejudice the Commission's enforcement action,

and awarded approximately $14,000 in fees and costs to the Inn.

     The Commission timely appealed to the Court of Appeals.      A

three judge panel concluded that the Commission admitted that

it failed to preserve the issue about whether the floating

platform was a "vessel," and noted that the Commission had

conceded that the structure was indeed a "vessel."     Virginia

Marine Res. Comm'n v. Chincoteague Inn, 60 Va. App. 585, 590,

731 S.E.2d 6, 8 (2012).   The panel, however, also held that

under the facts of this case federal maritime law did not

preempt the Commission's authority to order the removal of the


                                4
floating platform over state-owned submerged lands.    Id. at

599, 731 S.E.2d at 12.    The panel therefore reversed the

circuit court, vacated the award of fees and costs because the

parties agreed that the court's award of fees and costs to the

Inn "rises or falls" with the resolution of the other issues on

appeal, and remanded the case back to the circuit court to

determine whether Virginia state law authorized the Commission

to issue its enforcement decision.    Id. at 591 n.2, 599, 731
S.E.2d at 8 n.2, 12-13.

     The Court of Appeals granted the Inn's petition for a

rehearing en banc and stayed the panel decision's mandate.

Virginia Marine Res. Comm'n v. Chincoteague Inn, 60 Va. App.
719, 720, 732 S.E.2d 45, 46 (2012) (en banc).    In its en banc

opinion, the Court of Appeals observed that the Commission

conceded the issue that the floating platform was a "vessel."

Virginia Marine Res. Comm'n v. Chincoteague Inn, 61 Va. App.
371, 375 n.1, 735 S.E.2d 702, 704 n.1 (2013) (en banc).      Thus,

the Court of Appeals first addressed the preliminary issue of

whether Virginia state law authorized the Commission to

exercise jurisdiction over the floating platform before

reaching the subsequent issue of federal preemption, and held

that the Commission could not exercise jurisdiction over the

Inn's floating platform pursuant to Code § 28.2-1203.       Id. at

380-81, 385-87, 735 S.E.2d at 707, 709-10.    The en banc


                                 5
decision by the Court of Appeals affirmed the circuit court's

determination that the Commission lacked jurisdiction and

accordingly affirmed the circuit court's award of fees and

costs to the Inn.   Id. at 387, 735 S.E.2d at 710.

     The Commission timely filed a petition for appeal with

this Court.

C.   Assignments of Error

     Upon appeal, our review considers three logically distinct

legal issues.   First, whether Code § 28.2-1203(A) permits the

Commission to regulate the floating platform.    Second, whether

federal maritime law applies to the floating platform because

it is a "vessel" under 1 U.S.C. § 3.   Third, whether, if both

Code § 28.2-1203(A) and federal maritime law apply to the

floating platform, state and federal law may simultaneously

govern that floating platform or if federal maritime law

preempts Code § 28.2-1203(A).   The Court of Appeals in its en

banc decision addressed the first two of these issues.    It did

not reach the third issue of federal preemption.     Virginia

Marine, 61 Va. App. at 387, 735 S.E.2d at 710.

     In this appeal we address the assignments of error and the

arguments of the parties to the extent they direct us to

evaluate the following:

     1. Whether the Court of Appeals erred in determining
     that the Commission lacked jurisdiction to regulate
     the floating platform under Code § 28.2-1203(A).


                                6
     2. Whether the Commission can withdraw its concession
     that the floating platform is a "vessel" as defined
     under 1 U.S.C. § 3.

                           II.   Discussion

A.   Standard of Review

     This appeal requires us to resolve issues of

constitutional interpretation and statutory construction.    We

resolve these purely legal issues de novo.    L.F. v. Breit, 285
Va. 163, 176, 736 S.E.2d 711, 718 (2013).

     This appeal involves an administrative agency.   Typically,

we give deference to the decisions of administrative agencies

when those decisions "fall within an area of the agency's

specialized competence."    Virginia Dep't of Health v. NRV Real

Estate, LLC, 278 Va. 181, 185, 677 S.E.2d 276, 278 (2009).

"However, when an issue involves a pure question of statutory

interpretation, that issue does not invoke the agency's

specialized competence but is a question of law to be decided

by the courts."   Alliance to Save the Mattaponi v. Commonwealth

Dep't of Envtl. Quality, 270 Va. 423, 442, 621 S.E.2d 78, 88

(2005).   For those same reasons, we hold that no agency has

specialized competence in the purely legal issue of

interpreting the Constitution of Virginia.    See Browning-Ferris

Indus. v. Residents Involved in Saving the Env't, 254 Va. 278,

284 492 S.E.2d 431, 434 (1997); Sims Wholesale Co. v. Brown-

Forman Corp., 251 Va. 398, 404, 468 S.E.2d 905, 908 (1996).       We


                                   7
therefore afford the Commission's determination no deference

when resolving the issues in this appeal.

B.   The Commonwealth's Sovereign Authority Over State-Owned
     Subaqueous Bottomland

     The focus of this appeal is the operation of Code § 28.2-

1203(A).   It is our "duty" to "constru[e] a statute to avoid

any conflict with the Constitution" of Virginia and the United

States Constitution.   Commonwealth v. Doe, 278 Va. 223, 229,

682 S.E.2d 906, 908 (2009); Jeffress v. Stith, 241 Va. 313,

317, 402 S.E.2d 14, 16 (1991); see also Town of Victoria v.

Victoria Ice Light & Power Co., 134 Va. 134, 139, 114 S.E. 92,

93 (1922) ("Of course [a] statute must be construed as

subordinate to . . . pertinent sections of the Constitution

[that are] inconsistent therewith.").   This is true even when

the statute's plain language is unambiguous and not absurd.

See, e.g., Elizabeth River Crossings OpCo, LLC v. Meeks, 286
Va. 286, 319-20 & n.7, 749 S.E.2d 176, 193 & n.7 (2013).   It is

therefore pertinent to review the constitutional context in

which Code § 28.2-1203(A) arises before addressing the plain

language of that statute.

  1. The Basis for the Commonwealth's Sovereign Authority Over
                State-Owned Subaqueous Bottomland

     Under the common law of England, the sovereign Crown held

title to and exercised dominion over all tidal waters and tidal

bottomland below the high water line located within England's


                                8
geographic jurisdiction.   Shively v. Bowlby, 152 U.S. 1, 11-14

(1894).   The geographic scope of this authority expanded as

English colonists began to claim land on the North American

continent, so that the Crown's title and dominion extended to

the tidal waters and tidal bottomland in America.     Id. at 14.

     After the American Revolution, this title and dominion

formerly belonging to the English sovereign was claimed by the

individual Thirteen Colonies who had, through the

Constitutional Convention, become sovereign states.    See id. at

14-16; see also Alden v. Maine, 527 U.S. 706, 714-15 (1999)

(discussing the "residuary and inviolable sovereignty" retained

by the states pursuant to this Nation's constitutional design).

However, in light of this Nation's unique system of dual

sovereignty, the scope of the Commonwealth's sovereign

authority over subaqueous bottomland is no longer governed, or

necessarily informed, by the common law of England.    See Martin

v. Lessee of Waddell, 41 U.S. (16 Pet.) 367, 410-11 (1842) ("A

grant [of subaqueous bottomland to a private entity] made by [a

state sovereign] must therefore manifestly be tried and

determined by different principles from those which apply to

grants of the British [C]rown, when the title is held by a

single individual in trust for the whole nation."); see, e.g.,

Idaho v. Coeur d'Alene Tribe, 521 U.S. 261, 285-86 (1997)

(distinguishing English common law and recognizing that state


                                9
sovereign authority extends to waterways and subaqueous

bottomland regardless of whether those environs are affected by

the tide).

     As a state sovereign, the Commonwealth retains an

"absolute right to all [its] waters, and the soils under them,

for [its] own common use."    Martin, 41 U.S. (16 Pet.) at 410.

Indeed, the title to and dominion over subaqueous bottomland is

"an essential attribute" of the Commonwealth's state

sovereignty.   Idaho, 521 U.S. at 283; see also 43 U.S.C. § 1311

(confirming that state sovereigns retain title to and dominion

over "the lands beneath navigable waters within the boundaries

of the respective States, and the natural resources within such

lands and waters").   This sovereign power is limited only by

that authority surrendered to the federal sovereign in the

United States Constitution.    Martin, 41 U.S. (16 Pet.) at 410.

  2. The Scope of the Commonwealth's Sovereign Authority Over
               State-Owned Subaqueous Bottomland

     The Constitution of Virginia directs the General Assembly

to "undertake the conservation, development, or utilization of

lands or natural resources of the Commonwealth, . . . and the

protection of its atmosphere, lands, and waters from pollution,

impairment, or destruction."   Va. Const. art. XI, § 2.   The

General Assembly has affirmed the continued existence of the

Commonwealth's sovereign authority over state-owned subaqueous



                                 10
bottomland, as that authority derives from the English common

law.       See Code § 1-200.   Moreover, the General Assembly has

defined the scope of that sovereign authority so that it

extends to "[a]ll the beds of the bays, rivers, creeks[,] and

the shores of the sea within the jurisdiction of the

Commonwealth" unless such subaqueous bottomland has been

"conveyed by special grant or compact according to law."         Code

§ 28.2-1200. 1     As we previously explained, the Commonwealth's

sovereign authority over public environments, including

subaqueous bottomland, has two facets.

       First, the Commonwealth retains the right of jus publicum,

"the right of jurisdiction and dominion for governmental

purposes."       Commonwealth v. City of Newport News, 158 Va. 521,

546, 164 S.E. 689, 696 (1932).       This is the Commonwealth's

sovereign authority to hold the public domain "for the interest

or benefit . . . of the public." 2        G. L. Webster Co. v.


       1
       The Commonwealth has ceded its sovereign authority to the
owners of subaqueous bottomland that rests above the mean low-
water mark, and to the owners of subaqueous bottomland beneath
creeks and rivers comprised within the limits of a lawful
survey. Code § 28.2-1202. Also, we have previously observed
that the General Assembly "chose not to include 'lakes' in its
designation of bodies of water whose beds remain the property
of the Commonwealth in the absence of a special grant or
compact." Smith Mountain Lake Yacht Club, Inc. v. Ramaker, 261
Va. 240, 246, 542 S.E.2d 392, 395 (2001).
       2
       The right of jus publicum has sometimes been termed the
"trust" or "public trust" theory by other courts and
commentators. Although we have sometimes used that

                                     11
Steelman, 172 Va. 342, 357, 1 S.E.2d 305, 311 (1939).      The jus

publicum contains within it, as "inherent" and "inseparable

incidents thereof," certain "rights of the people."     Newport

News, 158 Va. at 546, 164 S.E. at 696-97.

       Second, the Commonwealth retains the right of jus

privatum, "the right of private property" retained by the

Commonwealth because it is "proprietor" of the public domain

that has not been lawfully conveyed.    Id. at 546, 164 S.E. at

696.   This is the Commonwealth's authority to act "in a

proprietary capacity" because it also has "the right and title

of a private owner."    G. L. Webster Co., 172 Va. at 357, 1

S.E.2d at 311.

       The Commonwealth retains "a most solemn duty to [both]

administer the jus privatum of the [Commonwealth] and to

exercise its jus publicum for the benefit of the people."       City

of Newport News, 158 Va. at 549, 164 S.E. at 697.     In the

exercise of its right of jus privatum, it is a constitutional

imperative that the Commonwealth cannot "relinquish, surrender,

alienate, destroy, or substantially impair" the right of jus

publicum, or the rights of the people inherent to the jus




terminology, using it in today's opinion would not clarify the
analysis. City of Newport News, 158 Va. at 539-40, 164 S.E. at
695 ("It is questionable whether the interposition of the
conception of a trust in these cases serves any useful purpose
or tends to clarity of thinking or correctness of decision.").

                                 12
publicum, except as authorized by the Constitution of Virginia.

Id. at 546-49, 164 S.E. at 696-97. 3

     However, whether an activity is a right of the people

inherent to the jus publicum is a matter of Virginia common law

subject to the Constitution of Virginia and the General

Assembly's modification by statute.    See, e.g., id. at 549-52,

164 S.E. at 698-99 (ascertaining whether fishery is a public

right inherent to the jus publicum under Virginia common law);

Stokes & Smith v. Upper Appomatox Co., 30 Va. (3 Leigh) 318,

337 (1831) (Brooke, J.) (observing that a particular activity

was a public right inherent to the jus publicum because it was

"expressly granted" by legislative acts of the General

Assembly); see also Kraft v. Burr, 252 Va. 273, 276-77, 476
S.E.2d 715, 716-17 (1996) (state law determines to what degree

the jus publicum restricts a sovereign's right to convey

subaqueous bottomland to a private party).

     It is within this constitutional context that we construe

the plain language of Code § 28.2-1203(A).




     3
       This imperative arose by implication from the 1902
Constitution of Virginia. City of Newport News, 158 Va. at
546-47, 164 S.E. at 696-97. Nothing suggests that the 1971
Constitution of Virginia disposed of that constitutional
implication, and it survives today.

                                13
C.   Whether Code § 28.2-1203(A) Allowed the Commission to
     Regulate the Floating Platform

                 1. Construing Code § 28.2-1203(A)

     The Commission's geographic jurisdiction includes "the

Commonwealth's territorial sea and extend[s] to the fall line

of all tidal rivers and streams except in the case of state-

owned bottomlands where jurisdiction extends throughout the

Commonwealth."   Code § 28.2-101.    The Commission's jurisdiction

therefore extends to the state-owned subaqueous bottomland over

which the Inn's floating platform was situated.      The question

before us is whether the General Assembly empowered the

Commission to regulate the Inn's floating platform because that

platform was engaging in either a "trespass" or

"encroach[ment]" under Code § 28.2-1203(A).

     The General Assembly has made it "unlawful for any person

to build, dump, trespass[,] or encroach upon or over

[subaqueous bottomland that is] the beds of the bays, ocean,

rivers, streams, or creeks which are the property of the

Commonwealth, unless such act is performed pursuant to a permit

issued by the Commission or is necessary for" various

enumerated exceptions.   Code § 28.2-1203(A). 4   Engaging in such


     4
       Code § 12.2-1203(A) is a valid exercise of the right of
jus privatum as falling within the Commonwealth's proprietary
capacity as the entity retaining the right and title to the
subaqueous bottomland. See Montgomery v. Commonwealth, 99 Va.
833, 835, 37 S.E. 841, 842 (1901) (owner of private property

                                14
an unlawful act is a Class 1 misdemeanor.    Code § 28.2-1203(B).

The Commission has authority to undertake inspections, issue

orders, and apply for injunctions to ensure compliance with

this statutory prohibition of unlawful building, dumping,

trespassing, or encroaching upon or over the Commonwealth's

subaqueous bottomland.   Code §§ 28.2-1211; 28.2-1212.

     Code § 28.2-1203(A) is not ambiguous.    See Brown v.

Lukhard, 229 Va. 316, 321, 330 S.E.2d 84, 87 (1985) (listing

factors indicating that statutory language is ambiguous).

Accordingly, we apply the plain language of the statute.

Boynton v. Kilgore, 271 Va. 220, 227, 623 S.E.2d 922, 925-26

(2006).   Additionally, because the statute's terms are

undefined, those words are given their "ordinary meaning," in

light of "the context in which [they are] used."    Lawlor v.

Commonwealth, 285 Va. 187, 237, 738 S.E.2d 847, 875 (2013).

     "Encroach" means "[t]o enter by gradual steps or stealth

into the possessions or rights of another; to trespass or

intrude," and "[t]o gain or intrude unlawfully upon another's

lands, property, or authority."    Black's Law Dictionary 607

(9th ed. 2009).   "Trespass" means "[a]n unlawful act committed

against the person or property of another[, especially]

wrongful entry on another's real property."   Id. at 1642.      We


has the legal right to order others off of that property, and,
upon refusal, the legal right to use proper force to expel such
others).

                                  15
recognize an overlap between these terms, and therefore

construe them so that neither is surplusage.     Travelers Prop.

Cas. Co. of Am. v. Ely, 276 Va. 339, 345, 666 S.E.2d 523, 527

(2008).   A Code § 28.2-1203(A) "trespass" occurs when a person

occupies the space "upon or over" state-owned subaqueous

bottomland while simultaneously violating other law.    A Code

§ 28.2-1203(A) "encroach[ment]" would be found when a person

occupies the space "upon or over" state-owned subaqueous

bottomland without violating any other law.    These ordinary

meanings of the plain language make sense in the context of

Code § 28.2-1203(A).

     However, we must construe these terms so that they do not

contravene the Constitution of Virginia.   Doe, 278 Va. at 229,

682 S.E.2d at 908; Town of Victoria, 134 Va. at 139, 114 S.E.

at 93.    The only applicable constitutional limitation is the

right of jus publicum.    Specifically, we must decide whether

the Inn, in using the floating platform above state-owned

subaqueous bottomland, was engaging in an activity that is a

public right inherent to the jus publicum.     If so, the

Constitution of Virginia prohibits construing "trespass" or

"encroach[ment]" as applying to the floating platform because

enforcing Code § 28.2-1203(A) would "relinquish, surrender,

alienate, destroy, or substantially impair" a constitutionally




                                 16
protected "right[] of the people."   City of Newport News, 158
Va. at 546-47, 164 S.E. at 697. 5

   2.    Code § 28.2-1203(A) and the Constitution of Virginia

     The interplay between Code § 28.2-1203(A) and the

constitutional protection of the public rights inherent to the

jus publicum manifests in the following three-step analysis.

     a. Did the Plain Language of Code § 28.2-1203(A) Apply
                    to the Floating Platform?

     First, the analysis questions whether the floating

platform was subject to Code § 28.2-1203(A) because it was

committing a "trespass" or "encroach[ment] upon or over" state-

owned subaqueous bottomland.   The clear answer is yes.

     It is evident from the record that a 54-foot by 13.6-foot

portion of the floating platform occupied the physical space

over the Commonwealth's subaqueous bottomland.   The Inn was not

violating any other law when it had the floating platform

occupy the space above the Commonwealth's subaqueous

bottomland.   Thus, the floating platform was an "encroach[ment]

upon or over" the Commonwealth's subaqueous bottomland.   On the

     5
       On this point the Court of Appeals erred by inverting the
jus publicum. The jus publicum is a constitutional doctrine
that simultaneously empowers and limits the actions of the
Commonwealth, not private individuals. See City of Newport
News, 158 Va. at 546-49, 164 S.E. at 696-97. Consequently,
because a private individual cannot violate the jus publicum,
the Court of Appeals erred in construing the terms appearing in
Code § 28.2-1203(A) as being defined by a private individual's
violation of the jus publicum. Virginia Marine, 61 Va. App. at
385-86, 735 S.E.2d at 709.

                                17
face of the statute, Code § 28.2-1203(A) applied to the

floating platform.

 b. Was the Inn's Activity Issued a Permit by the Commission or
               Exempted by a Statutory Exception?

     Second, the analysis questions whether (1) the Commission

issued a permit for the floating platform, or (2) the Inn's

floating platform was exempted from Code § 28.2-1203(A) by

satisfying a statutory exception.     The clear answer to both

questions is no.

     It is evident from the record that the floating platform's

encroachment was neither authorized by permit nor exempted from

Code § 12.2-1203(A) by a statutory exception.    The floating

platform's encroachment therefore violated Code § 28.2-1203(A).

       c. Was the Inn's Activity a Public Right Inherent
                      to the Jus Publicum?

     Third, the analysis questions whether the Inn, in using

the floating platform above state-owned subaqueous bottomland,

was engaging in an activity that is a public right inherent to

the jus publicum.    The clear answer is no.

     The General Assembly has modified the jus publicum to

include the public's right to use the Commonwealth's subaqueous

bottomland to "fish[], fowl[], hunt[], and tak[e] and catch[]

oysters and other shellfish."   Code § 28.2-1200; see also

Bradford v. Nature Conservancy, 224 Va. 181, 194-97, 294 S.E.2d
18
866, 872-74 (1982).   The record reflects that the Inn was not

engaged in any of these activities.

     We have acknowledged that the jus publicum includes the

public right to navigate the Commonwealth's waters.     James

River & Kanawha Power Co. v. Old Dominion Iron & Steel Corp.,

138 Va. 461, 470, 122 S.E. 344, 347 (1924).    The right of

navigation, for purposes of the public right inherent to the

jus publicum, is "the right to move and transport goods from

place to place over the great natural highways provided by the

navigable waters of the State without let or hindrance from or

charge by any private person or corporation."     City of Newport

News, 158 Va. at 550, 164 S.E. at 698 (emphasis added).

Although this right undoubtedly includes some cessation of

movement upon the water, as incident to the right of

navigation, it does not include all cessations of movement.

     This necessarily follows from the fact that determining

what activity the Inn was engaged in requires evaluating the

totality of the circumstances.   See id. at 550-51, 164 S.E. at

698 (distinguishing between engaging in navigation, which

includes "mov[ing] from place to place," and the right of

fishery, which as a matter of practicality may require some

degree of movement across water).     Regardless of the length of

time a structure has stopped moving, we must evaluate the




                                 19
circumstances surrounding that cessation of movement to

determine just what activity is being undertaken.

     The record reveals that the Inn's floating platform

occupied the space over the Commonwealth's subaqueous

bottomland for approximately two months before the Commission

conducted its site inspection in June 2010.    The Inn intended

for the floating platform to occupy that space for a total time

period of approximately four months.   Although the Inn

interrupted the floating platform's fixed nature for a 32-

minute trip down the Chincoteague Channel in July 2010, this

momentary engagement in the right of navigation does not

obviate the facts showing that the floating platform was

otherwise stationary for at least two months.

     Moreover, those months of being stationary were not

incident to the right of navigation.   When the floating

platform was supported by two barges, the Inn placed a bar and

tables on the floating platform for its restaurant patrons.

When one of those barges was taken away, the Inn refitted the

floating platform with a new deck and handrails, and two

gangways led from the Inn to the barge so that restaurant

patrons could use the bar area and have outdoor seating on the

water.   The Health Department permitted the Inn to conduct this

additional restaurant activity on the barge.    Underscoring the

point, the Inn admitted to the full Commission during the


                                20
enforcement proceeding that the barge was being used as a

restaurant.

     Restaurant operations are not incident to the right of

navigation.   Indeed, using the floating platform for restaurant

operations "convert[ed] the public property," that is, the

waters above the Commonwealth's subaqueous bottomland, "pro

tanto to a use which is essentially private, whether it [was]

exercised for pleasure or profit."     City of Newport News, 158
Va. at 551, 164 S.E. at 698-99.    Much like the use of the

Commonwealth's water and subaqueous bottomland for "pleasure

purposes" and fisheries, see id. at 531, 551-52, 164 S.E. at

691, 698-99, the Inn's placement of the floating platform

alongside its restaurant was not a right of the public inherent

to the jus publicum.

     Thus, the Constitution of Virginia does not restrict the

plain language of Code § 28.2-1203(A) from applying to the

Inn's floating platform, and therefore the Commission may

regulate that floating platform as an "encroach[ment] upon or

over" state-owned subaqueous bottomland. 6


     6
       It is important to recognize what this appeal does not
address. It does not address facts where an individual docks
his boat, as necessary to disembark after traveling across the
water, at a pier situated above state-owned subaqueous
bottomland. It does not address facts where an individual
lives in a floating structure situated above state-owned
subaqueous bottomland. Determining whether those factual
situations involve activities incident to the right of

                                  21
D.      Whether the Commission Can Withdraw Its Concession That
        the Floating Platform Is a "Vessel" Under 1 U.S.C. § 3

        The Commission asks to withdraw its concession that the

floating platform is a "vessel" as defined under 1 U.S.C. § 3.

The Commission relies upon the fact that the United States

Supreme Court published its opinion in Lozman v. City of

Riviera Beach, 568 U.S. ___, 133 S. Ct. 735 (2013), shortly

after the Court of Appeals issued its en banc decision in this

case.    The Commission contends that because Lozman modified the

definition of "vessel" for purposes of applying 1 U.S.C. § 3,

the Commission should not be bound by its earlier concession

that the floating platform is a "vessel."

        Had the Commission conceded only the legal issue, we would

not be bound by that concession of law.    This is because an

"issue [which] is a question of law . . . is not subject to a

concession binding on this Court."     Wright v. Commonwealth, 278
Va. 754, 760 n.3, 685 S.E.2d 655, 658 n.3 (2009); see also

Cofield v. Nuckles, 239 Va. 186, 194, 387 S.E.2d 493, 498

(1990) ("A party can concede the facts but cannot concede the

law.").

        But the Commission did more than concede a legal issue.

The Commission also conceded that it did not preserve the issue

of whether the floating platform was a "vessel."    Such a

navigation, or are themselves a public right inherent to the
jus publicum, is beyond the scope of today's appeal.

                                  22
concession was appropriate because the Commission did, in fact,

fail to preserve the issue by failing to assign error to the

circuit court's determination that the floating platform was a

"vessel."    Thus, under the law of the case doctrine, the

floating platform is a "vessel" as defined under 1 U.S.C. § 3

for purposes of this appeal.    See Miller-Jenkins v. Miller-

Jenkins, 276 Va. 19, 26-27, 661 S.E.2d 822, 826 (2008).

     It is important to note, however, that whether the

floating platform was engaged in the public right of navigation

inherent to the jus publicum, and whether the floating platform

is a "vessel" under 1 U.S.C. § 3, are separate inquiries.      The

definition of "vessel" under 1 U.S.C. § 3 does require that a

structure be "in navigation."     Stewart v. Dutra Constr. Co.,

543 U.S. 481, 496 (2005).    But the "in navigation" requirement

prescribed by a definition within a federal statute is not

synonymous with the "right of navigation" protected by the

Constitution of Virginia.

     Our definition of the "right of navigation" inherent to

the jus publicum focuses on the active and immediate moving

across the navigable waters.     See City of Newport News, 158 Va.

at 550, 164 S.E. at 698.    In contrast, the "in navigation"

requirement in 1 U.S.C. § 3 allows for the mere "possibility"

that a structure could engage in movement across the navigable

waters.     Stewart, 543 U.S. at 496.   And as the United States


                                  23
Supreme Court made clear, a "vessel" as defined in 1 U.S.C. § 3

need not be actively "carrying people or things over water."

Lozman, 568 U.S. at ___, 133 S. Ct. at 740-41.     Additionally,

in light of the longstanding authority discussed in Part II.B.,

a federal statute cannot dictate how we understand the right of

jus publicum under the Constitution of Virginia.    See Michigan

v. Long, 463 U.S. 1032, 1040-41 (1983).

     For these reasons, although the Commission failed to

preserve the issue of whether the floating platform is a

"vessel" under 1 U.S.C. § 3, that legal definition does not

dictate our analysis of whether the floating platform was

engaged in the public's "right of navigation" inherent to the

jus publicum.

                          III. Conclusion

     This appeal involves a restaurant placing a floating

platform over the Commonwealth's subaqueous bottomland without

a permit or statutory exception in violation of Code § 28.2-

1203(A).    Moreover, the floating platform was used to undertake

restaurant operations, and therefore was not protected by the

Constitution of Virginia as a public right inherent to the jus

publicum.    For these reasons, we hold that the Court of Appeals

erred in interpreting the scope of the Commission's authority

under Code § 28.2-1203(A).   Further, we hold that the




                                 24
Commission failed to preserve the issue of whether the floating

platform is a "vessel" under 1 U.S.C. § 3.

     For the aforementioned reasons, we reverse the Court of

Appeals' en banc decision.   Although the Court of Appeals'

panel opinion addressed the issue of federal preemption, the

Court of Appeals vacated that panel opinion upon granting en

banc review.   See Moore v. Commonwealth, 276 Va. 747, 755, 668
S.E.2d 150, 155 (2008) (recognizing that the Court of Appeals

considers panel decisions to be vacated in toto upon grant of

en banc review).   Because the Court of Appeals' en banc opinion

did not address the issue of federal preemption, that issue

remains outstanding.   We therefore remand the case to the Court

of Appeals to resolve all remaining issues, including whether

application of Code § 28.2-1203(A) to the floating platform is

preempted by federal maritime law.

                                             Reversed and remanded.



JUSTICE POWELL, with whom JUSTICE McCLANAHAN joins, dissenting.

     I agree with the majority that the dispositive question in

this case is whether the Inn, in using the barge 1 above state-


     1
       Unlike the majority, I believe that the term “floating
platform” is a misnomer. In reality, the “floating platform”
was simply one or two work barges with new decking installed.
The majority, however, implies otherwise, as demonstrated by
the majority’s subsequent description that “the floating
platform was supported by two barges.” (Emphasis added.)

                                25
owned subaqueous bottomlands, was engaging in an activity that

is a public right inherent in the jus publicum.   However, I

disagree with the majority’s decision to disregard the

importance of the barge’s designation as a vessel.   It is

readily apparent to me that a vessel “in navigation” is

necessarily engaging in the “right of navigation.”   As a result

of the majority’s failure to give the barge’s status as a

vessel the proper consideration, the application of the Code

§ 28.2-1203(A) yields an absurd result.   Accordingly, I must

respectfully dissent.

     In my opinion, the VMRC’s concession that the barge is a

vessel is dispositive in this case.   The majority, however,

disregards the importance of this designation, holding that

“the ‘in navigation’ requirement prescribed by a definition

within a federal statute is not synonymous with the ‘right of

navigation’ protected by the Constitution of Virginia.”    The

majority’s holding is rendered erroneous by the fact that the

law has changed significantly since 1932 when this Court

decided Commonwealth v. City of Newport News, 158 Va. 521, 550,

164 S.E. 689, 698 (1932), the case upon which the majority

relies to establish its definition for the right of navigation




The use of the term “floating platform” is, in my opinion, an
unsuccessful attempt by the majority to downplay the ultimate
effect this opinion will have on all watercraft.

                               26
inherent to the jus publicum. 2   Notably, it has since been well-

established that Congress is the ultimate arbiter of what

activities are encompassed by the right of navigation, not the

Constitution of Virginia.

     As an initial matter, it is important to note that

navigation is a subset of commerce.    See Gilman v.

Philadelphia, 70 U.S. 713, 724 (1866) (“Commerce includes

navigation.”).   Accordingly,

     The Commerce Clause confers a unique position upon
     the Government in connection with navigable waters.
     “The power to regulate commerce comprehends the
     control for that purpose, and to the extent
     necessary, of all the navigable waters of the United
     States . . . . For this purpose they are the public
     property of the nation, and subject to all the
     requisite legislation by Congress.” Gilman, [70
     U.S.] 713, 724-25. This power to regulate navigation
     confers upon the United States a “dominant
     servitude,” FPC v. Niagara Mohawk Power Corp., 347
U.S. 239, 249 (1954), which extends to the entire
     stream and the stream bed below ordinary high-water
     mark.

United States v. Rands, 389 U.S. 121, 122-23 (1967).

     Indeed, this Court acknowledged Congress’s power over

navigation in City of Newport News, stating:

     By the adoption of the Constitution of the United
     States the State of Virginia to a limited extent,
     defined by the Constitution itself, relinquished a
     portion of its sovereignty to the United States. In

     2
       Additionally, the majority fails to address the fact that
this definition was dicta. In City of Newport News, the issue
before the Court was whether the Constitution of Virginia
includes the public right of fishery, not the definition of the
right of navigation. 158 Va. at 533-34, 164 S.E. at 692.

                                  27
     so doing it imposed upon itself the limitation that
     it may not so dispose of or appropriate to uses its
     tidal waters and their bottoms as to interfere with
     the power and right granted to the United States to
     regulate and control the navigation thereof, so far
     as may be necessary for the regulation of commerce
     with foreign nations and among the States.

Id. at 543-44, 164 S.E. at 695-96 (emphasis added).

     In 1932, when City of Newport News was decided, however,

it was believed that Congress’ power over navigation was

strictly limited to those navigable streams involved in

interstate and international commerce.    See id.   Implicitly,

this meant that power over intrastate commerce fell to the

individual states.   Thus, at that time, the Constitution of

Virginia was the starting point for determining the activities

encompassed by the right of navigation.

     However, in 1942, the United States Supreme Court

effectively eliminated the distinction between intrastate and

interstate commerce with regard to Congress’ power under the

Commerce Clause.

     The commerce power is not confined in its exercise to
     the regulation of commerce among the states. It
     extends to those activities intrastate which so
     affect interstate commerce, or the exertion of the
     power of Congress over it, as to make regulation of
     them [the] appropriate means to the attainment of a
     legitimate end, the effective execution of the
     granted power to regulate interstate commerce. . . .
     The power of Congress over interstate commerce is
     plenary and complete in itself, may be exercised to
     its utmost extent, and acknowledges no limitations
     other than are prescribed in the Constitution. . . .
     It follows that no form of state activity can


                                28
     constitutionally thwart the regulatory power granted
     by the commerce clause to Congress. Hence the reach
     of that power extends to those intrastate activities
     which in a substantial way interfere with or obstruct
     the exercise of the granted power.

United States v. Wrightwood Dairy Co., 315 U.S. 110, 119

(1942); see also Wickard v. Filburn, 317 U.S. 111, 128-29

(1942) (extending Congress’ power over interstate commerce to

include intrastate activities that may have an indirect effect

on interstate commerce); Gonzales v. Raich, 545 U.S. 1, 18

(2005).

     In 1953, Congress ceded “title to and ownership of the

lands beneath navigable waters within the boundaries of the

respective States, and the natural resources within such lands

and waters.”   Submerged Lands Act of 1953, 43 U.S.C. § 1311.

However, in ceding title and ownership of the subaqueous

bottomlands, Congress specifically retained “all its

navigational servitude and rights in and powers of regulation

and control of said lands and navigable waters for the

constitutional purposes of commerce, navigation, national

defense, and international affairs.”   43 U.S.C. § 1314(a)

(emphasis added).   Moreover, Congress specifically established

that its rights in and powers of regulation and control over

the subaqueous bottomlands “shall be paramount to” the rights

and powers of the respective states.   Id.




                                29
     While the majority is correct that “a federal statute

cannot dictate how we understand the right of jus publicum

under the Constitution of Virginia,” it ignores the Supremacy

Clause which specifically states that the “Constitution, and

the Laws of the United States which shall be made in Pursuance

thereof . . . shall be the supreme Law of the Land . . . any

Thing in the Constitution or Laws of any State to the Contrary

notwithstanding.”    U.S. Const., Art. VI, cl. 2. (emphasis

added).   It is readily apparent that Congress has deemed that

the starting point for determining what activity is encompassed

by the “right of navigation” inherent in the jus publicum is no

longer found in the Constitution of Virginia; rather, the

starting point is federal law.

     Consequently, I believe that the determination that the

barge is a vessel under 1 U.S.C. § 3 is dispositive, as

Congress has deemed that all vessels are, by definition, “in

navigation.”   As a necessary corollary, any watercraft that is

“removed from navigation for extended periods of time,” is no

longer a vessel.    Lozman v. City of Riviera Beach, 133 S. Ct.
735, 751 (2013).    Therefore, it is axiomatic that the use of a

watercraft in navigation (i.e., as a vessel) invokes the right

of navigation under federal law.




                                 30
        Additionally, the determination that the barge is a vessel

obviates the need for any examination of how the vessel is

used.    As the United States Supreme Court explained,

        the “in navigation” requirement is an element of the
        vessel status of a watercraft. It is relevant to
        whether the craft is “used, or capable of being used”
        for maritime transportation. A ship long lodged in a
        drydock or shipyard can again be put to sea, no less
        than one permanently moored to shore or the ocean
        floor can be cut loose and made to sail. The
        question remains in all cases whether the
        watercraft's use “as a means of transportation on
        water” is a practical possibility or merely a
        theoretical one.

Stewart v. Dutra Constr. Co., 543 U.S. 481, 496 (2005).

        Thus, the majority’s examination of the Inn’s use of the

barge is moot.    Indeed, by examining the issue of how the barge

is used, the majority effectively disregards the barge’s

designation as a vessel.    It cannot be disputed that the barge

in the present case is a vessel.       Therefore, in my opinion, it

similarly cannot be disputed that the Inn was engaging in its

public right of navigation through its use of the barge.

        Furthermore, to hold that the VMRC has jurisdiction to

enforce Code § 28.2-1203(A) with regard to vessels would yield

an absurd result.    This Court has recognized that “when the

language of an enactment is free from ambiguity, resort to

legislative history and extrinsic facts is not permitted

because we take the words as written to determine their

meaning.”    Brown v. Lukhard, 229 Va. 316, 321, 330 S.E.2d 84,


                                  31
87 (1985).   However, our jurisprudence makes it clear that

there are certain, limited exceptions to this rule.

     In construing statutes, courts are charged with
     ascertaining and giving effect to the intent of the
     legislature. That intention is initially found in
     the words of the statute itself, and if those words
     are clear and unambiguous, we do not rely on rules of
     statutory construction or parol evidence, unless a
     literal application would produce a meaningless or
     absurd result.

Crown Cent. Petroleum Corp. v. Hill, 254 Va. 88, 91, 488 S.E.2d
345, 346 (1997) (emphasis added) (citations omitted).    The term

“absurd result” describes “situations in which the law would be

internally inconsistent or otherwise incapable of operation.”

Boynton v. Kilgore, 271 Va. 220, 227 n.9, 623 S.E.2d 922, 926

n.9 (2006) (internal quotation marks omitted).

     It is readily apparent that the majority’s definition of

the right of navigation would render Code § 28.2-1203(A)

incapable of operation.   The majority’s definition of the right

of navigation would give the VMRC jurisdiction to require every

watercraft not used for commercial purposes to get a permit

every time it is over state-owned subaqueous bottomlands.     This

is not such a far-fetched proposition, as the VMRC has

unequivocally indicated that it would embrace such a ruling, as

demonstrated by its statement, which the majority quoted, that

anything that floats over state-owned subaqueous bottomland “is

an encroachment because it entered into the rights and



                                32
authority of the Commonwealth without its permission.”    As the

Court of Appeals correctly noted, it would be impossible for

the VMRC to implement such a requirement because “vessels can

move and stop over the bottomlands numerous times in one day.”

Virginia Marine Res. Comm’n v. Chincoteague Inn, 61 Va. App.
371, 386, 735 S.E.2d 702, 710 (2013).

     Additionally, the majority’s approach results in the de

facto criminalization of the act of temporarily mooring non-

commercial vessels.   As stated above, every vessel not used for

commercial purposes would be required to get a permit every

time it is moored over state-owned subaqueous bottomlands.    The

failure to acquire such a permit from the VMRC would subject

the owner of the vessel to prosecution for a Class 1

misdemeanor, Code § 28.2-1203(B), and a fine of up to $25,000

per day.   Code § 28.2-1213(A).

     The problem lies in the fact that the VMRC does not have

the authority to issue the required permit.    Under Code § 28.2-

1207(A), the VMRC may approve permits “to trespass upon or over

or encroach upon subaqueous beds which are the Commonwealth's

property.”   (Emphasis added.)    Notably absent is the authority

to approve permits for encroachments over state-owned

subaqueous bottomlands.   Under the maxim expressio unius est

exclusio alterius, the mention of a specific item in a statute

implies that the “omitted items were not intended to be


                                  33
included.”   Virginian-Pilot Media Cos. v. Dow Jones & Co., 280
Va. 464, 468-69, 698 S.E.2d 900, 902 (2010).     Thus, the General

Assembly’s omission of “over” with regard to permits to

encroach implies that it did not intend to give the VMRC the

authority to grant such permits.      Clearly, the General Assembly

never intended to outlaw all recreational activities over

state-owned subaqueous bottomlands.     However, that is the

natural result of the majority’s application of Code § 28.2-

1203(A).

     It is readily apparent that the majority recognizes these

inherent flaws in its opinion as demonstrated by its decision

to address what this “appeal” does not address in footnote 6.

The majority is correct: the VMRC’s “appeal” does not address

any of the situations listed.    However, the majority ignores

the fact that its holding would still be dispositive of those

factual situations.    Although the majority implies that docking

a boat used for purposes of personal travel or living on a

houseboat over state-owned subaqueous bottomlands would somehow

require a different result from the present case, it offers no

indication of how.    Nor could it, as neither of these

activities involves the movement or transportation of goods

from place to place.    Indeed, if today’s holding does not apply

to those factual situations, then the majority must acknowledge

that it is not defining the public right of navigation; rather,


                                 34
it is defining the right of navigation as it applies solely to

the Inn.

     Such a subjective approach can only lead to abuse.

Indeed, I find it particularly telling that, at oral argument,

the VMRC conceded that a boat that is moored for a majority of

the year and used primarily as a guesthouse would not be

subject to Code § 28.2-1203(A), because its use is incident to

navigation.   However, the barge in the present case, which is

only moored for four months of the year and then actively used

as a work barge for the remaining eight months would be subject

to Code § 28.2-1203(A).   The majority, however, tacitly

approves of such an arbitrary distinction.

     Allowing the VMRC to enforce Code § 28.2-1203(A) with

regard to vessels, whether temporarily moored or otherwise,

would necessarily result in the relinquishment, surrender,

alienation, destruction or substantial impairment of the right

of navigation, a clear violation of the jus publicum.

Moreover, the application of Code § 28.2-1203(A) to vessels

renders the statute incapable of operation and ripe for abuse.

Accordingly, I would affirm the Court of Appeals’ decision

finding that the VMRC does not have jurisdiction to enforce

Code § 28.2-1203(A).




                                35